SLOAN, J.,
dissenting.
Study of the history, purposes and expressed Congressional policy relating to the production credit associations causes me to believe that the 1961 amend*361ment to 12 USCA § 1131 (f) (a) was intended to exempt the statutorily fixed debt reserves from any form of taxation, whether state or federal.
In addition, the record in this case clearly indicates that the commission failed to apply its own regulations in fixing the reasonable amount of debt reserve allowed to plaintiff. I would reverse.